Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
In Claims
Claim 20 (Currently Amended). A luminaire, comprising: 
a housing that defines a light output aperture;
a backlight apparatus that emits light toward the light output aperture; and 
an optical sheet of a light transmissive material, disposed adjacent the backlight apparatus in the light output direction, such that the light is modified by the optical sheet before leaving the light output aperture, the optical sheet forming a first surface and an opposite second surface, and wherein at least one of the first surface or the second surface of the optical sheet comprises: 
a first spatial region that includes first light redirecting elements extending predominantly in a first axial direction, 
a second spatial region that includes second light redirecting elements extending predominantly in a second axial direction that is different from the first direction,
wherein at least some of the first light redirecting elements and the second light redirecting elements comprise elliptical structures.

Claim 21 (Currently Amended). A luminaire, comprising: 
a housing that defines a light output aperture;
a backlight apparatus that emits light toward the light output aperture; and 
an optical sheet of a light transmissive material, disposed adjacent the backlight apparatus in the light output direction, such that the light is modified by the optical sheet before leaving the light output aperture, the optical sheet forming a first surface and an opposite second surface, and wherein at least one of the first surface or the second surface of the optical sheet comprises: 
a first spatial region that includes first light redirecting elements extending predominantly in a first axial direction, 
a second spatial region that includes second light redirecting elements extending predominantly in a second axial direction that is different from the first direction,
wherein the first direction is substantially perpendicular to the second direction.

Authorization for this examiner’s amendment was given in an interview with Kris Doyle on 08/19/2022.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHOK PATEL whose telephone number is (571)272-2456. The examiner can normally be reached on M-Th 10AM-3PM, 6PM-10PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oluseye Iwarene can be reached on 571-270-5112. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/ASHOK PATEL/Primary Examiner, Art Unit 2879